Citation Nr: 1030200	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-28 237	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability 
(claimed to be the residual of a back injury in service).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty with the 
Merchant Marine from August 14, 1944 to January 5, 1945, February 
8, 1945 to May 10, 1945, and June 13, 1945 to August 15, 1945; 
and with the U.S. Army from February 1946 to February 1949.  He 
died in June 2010.  This matter is before the Board of Veterans' 
Appeal (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from a January 2002 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran's claims file is now in the 
jurisdiction of the Los Angeles, California RO.  In a decision 
issued in January 2007, the Board upheld the RO's denial of 
service connection for a low back disability.  The Veteran 
appealed that decision to the Court.  In March 2008, the Court 
vacated the January 2007 Board decision and remanded the matter 
for readjudication consistent with instructions outlined in a 
March 2008 Joint Motion for Remand (Joint Motion) by the parties.  
In May 2008, the Board remanded the case for additional 
development in accordance with the Joint Motion.  Thereafter, the 
case was returned to the Board.  In March 2009, the Board 
continued the denial of service connection for a low back 
disability.  The Veteran appealed that decision to the Court.  In 
October 2009, the Court vacated the March 2009 Board decision and 
remanded the matter for readjudication consistent with the 
instructions outlined in an October 2009 Joint Motion by the 
parties.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In July 2010, the Board received notice that the Veteran died on 
June [redacted], 2010.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


